EA            ORKEY              ENE

                             OF     TEXAS




Mr. R. L. Coffman                         Opinion    NO.    c-271
Administrator
Texas Employment Commission               Re :   Travel expense of employees          of
Austin,   Texas                                  Texas Employment Commission
                                                 appearing   before    representa-
                                                 tives  of the Bureau of Employ-
                                                 ment Security,     United States
                                                 Department of Labor, at meet-
                                                 ings with representatives         of
                                                 the various    states    to discuss
                                                 methods of administration         de-
                                                 signed to further      the Employ-
Dear Mr. Coffman:                                ment Security     Program.

           Your   request   for    an opinion       reads    in part   as follows:

            “I have been directed         by the Commission to
     request     an opinion    concerning    travel  expenses
     allowable     to employees     of this agency while on
     out-of-state      trips   to represent     the State before
     Federal     agencies    or agencies    of other states.

            “The interstate    operations  of this agency
     and its relation      to the Federal  government occa-
     sion a considerable      amount of travel   by repre-
     sentatives   of the Commission to Washington,         D.C.
     and to other states      to represent   the interests
     of the State.



           “For internal      administrative     purposes,      the
     Texas Employment Commission has published                travel
     regulations     which have been submitted          to and ap-
     proved by the Bureau of Employment Security,
     United States Department of Labor.             The Commis-
     sion’s    rules limit     reimbursement     for per diem on
     out-of-state     travel    to actual    cost of the hotel
     room or similar       accommodation,     plus an allowance
     for meals not to exceed $9.00 per day.                Since all
     administrative      funds of the Texas Employment Com-
     mission     are derived    from federal     grants,    the
     Bureau of Employment Security           shares budgetary

                                     -1303-
                                                                                 -




Mr. R. L. Coffman,    page 2     (C-271)


     control     over Commission activities        with the State,
     The Bureau of Employment Security           has specifically
     approved expenditures        for out-of-state      per diem
     made in accordance       with the Commission’s       internal
     travel     regulation.    So far as administrative        prac-
     tice    is concerned,    expense accounts      of Commission
     employees      charging  out-of-state     per diem in excess
     of $15 per day have been routinely            approved in the
     past,     in appropriate    cases,    both by the State Comp-
     troller     and Federal   authorities.

            “As is evident,    the Commission’s     policy  and
     practice   does not ordinarily      permit the employee
     to receive   even the full     $35 per diem allowed by
     the Legislature.       However, it does permit reimburse-
     ment of the employee’s       actual  expenses,    which is
     very important    on trips    to Washington,    D.C., New
     York, and some other large cities         where a minimum-
     rate hotel   room might alone require       the entire    $15
     per diem, if that was the limit        allowable.

             “We therefore    respectfully     request  your opin-
     ion concerning      whether employees       of the Texas Em-
     ployment Commission traveling           out of state at the
     direction    of the Commission to represent         the State
     before    Federal   agencies    and agencies    of other states
     must appear at what could be termed a ‘hearing’             in
     order to be entitled        to out-of-state     per diem in ex-
     cess of $15 per day.”

             Subdivision  c of   Section      17 of Article   V of   the   current
Appropriation    Act provides:

            “Any Assistant     Attorney   General,    or represen-
     tative   of the State Health Department,           or represen-
     tative    of the Adjutant     General,   or representative       of
     the State Board of Education,          or representative      of
     the Department of Public Welfare,           or representative
     of the State Highway Commission,           or representative
     of the Railroad      Commission,    or representative       of the
     Texas Employment Commission,         when any of the employ-
     ees of these departments        are directed     bv the anDroDri-
     a     eoverning   board o  r  department    head   to reDreSent
     tk,” State before      anv Federal    agencies   or agencies     of
     other states     in any other state or Washinptan..,
     shall   receive    actual meals, lodging       and incidental
     expenses,     not to exceed Thirty-five        Dollars   ($35)
      per day.”


                                     -1304-
Mr. R. L. Coffman,      page 3    (C- 271)



             The Comptroller     of Public Accounts     has refused    to pay
the expense accounts      referred   to in your request       for the reason
that in his opinion     said travel     does not come within       the provi-
sions of the General Appropriation          Act above quoted.      You state
in your request    that such travel      was upon the express      direction
of the Texas Employment Commission;          that such travel     was made
for the purpose of appearing        "before   representatives     of the Bureau
of Employment Security,       United States Department of Labor at meet-
ings with rep~resentatives       of various    states  to discuss   methods of
administration    designed    to further    the Employment Security        Program."

              It is noted,     under the facts      submitted      that employees
of an agency named in Subdivision            c of Section     1 2/ were directed   by
the appropriate       governing    board to represent      the State before      rep-
resentatives      of Federal    A,gencies;   therefore,    such travel     is in com-
pliance    with the provisions        of the General Appropriation         Act, and
such employees       are entitled     to receive    actual meals, lodging,       and
incidental      expenses not to exceed $35.00 per day.

             Employees of the Texas Employment Commission traveling
out of the state when directed      by the Commission to represent        the
states   before   Federal Agencies  and agencies     of other states    to dis-
cuss methods of administration      designed   to further    the Employment
Security    program are entitled   to receive    actual meals,   lodging   and
incidental     expenses not to exceed $35.00 per day, pursuant to the
provisions     of Subdivision  c of Section   17 of Article    V of the Gen-
eral Appropriation      Act,

                                     SUMMARY

               Employees of the Texas Employment Commission trav-
        eling   out of the state when directed        by the Commission
        to represent    the states   before   Federal   Agencies    and
        agencies   of other states     to discuss   methods of adminis-
        tration   designed   to further    the Employment Security
        program are entitled      to receive   actual   meals, lodging
        and incidental     expenses not to exceed $35.00 per day,
        pursuant to the provisions       of Subdivision     c of Section
        17 of Article    V of the General Appropriation        Act.

                                       Yours   very   truly,
                                       WAGGONER CARR
                                       Attorney General




JR:wb

                                      -1305-
Mr. R. L. Coffman,      page 4   (C-271)



APPROVED:

OPINION COMMITTEE

hT. V. Geppert, Chairman
Pat Bailey
Brady Coleman
Al10 Crow
Linward Shivers

APPROVEDFOR THE ATTORNEYGENERAL

BY:   Stanton   Stone




                                       -1306-